Exhibit 10.4

 

 

Idaho Power Company
1994 Restricted Stock Plan
Restricted Stock Awards (time vesting) to NEOs Chart



 

Name

Title

Grant

 

 

 

Jan B. Packwood

President and Chief Executive Officer, IDACORP

 

9,463 Shares

J. LaMont Keen

Executive Vice President, IDACORP and President and Chief Executive Officer,
Idaho Power

 

4,973 Shares

Darrel T. Anderson

Senior Vice President - Administrative Services and Chief Financial Officer,
IDACORP and Idaho Power

 

1,812 Shares

James C. Miller

Senior Vice President of Power Supply, Idaho Power

 

1,812 Shares

Thomas R. Saldin

Senior Vice President, General Counsel and Secretary, IDACORP and Idaho Power

 

1,715 Shares

 